Citation Nr: 0312159	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  93-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
knee injury.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for rhinitis.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for pharyngitis.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a neck 
injury.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for an ear disorder.

REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had confirmed active service from September 1970 
to December 1970.  The record also shows that he served as a 
member of the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board remanded the case in June 1995 for additional 
development.  Thereafter, following a continued denial by the 
RO, the Board denied the appeal in a May 1997 decision.  The 
veteran appealed that decision to the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims as of March 1, 1999) (Court).  In an 
October 1998 Order, the Court vacated the Board decision due 
to a change in the applicable law and remanded the case for 
readjudication pursuant to Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Board again denied the veteran's appeal in a June 1999 
decision.  The veteran appealed that decision to the Court as 
well.  In a March 2001 Order, the Court vacated the Board 
decision and remanded the matter for consideration of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002).

In a February 2002 decision, the Board again denied the 
veteran's appeal.  The veteran sought review of that denial 
by the Court.  Pursuant to a Joint Motion, in a November 2002 
Order, the Court vacated the Board decision and remanded the 
case for readjudication.  In a January 2003 letter, the Board 
advised the veteran, through his representative, that there 
was additional time in which to supplement the records before 
the Board.  Submissions from both the veteran and his 
representative have been received and associated with the 
claims folder.  


REMAND

The VCAA, among other things, expanded VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  Specifically, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information should be provided by the 
claimant and what information VA will attempt to obtain on 
the claimant's behalf. Id. 

In the Joint Motion that led to the November 2002 Court 
Order, it was found that documents in the claims folder 
failed to notify the veteran as to what information and 
evidence was necessary to substantiate his claim on the 
merits and failed to identify what evidence, if any, VA would 
obtain and what evidence was his responsibility to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, 
it was concluded that VA failed to comply with the duty to 
notify as provided by the VCAA.  A remand is required in 
order to cure these deficiencies.  

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps 
to comply with VCAA notice requirements, 
to include notice as to evidence needed 
to substantiate the claim on the merits, 
with respect to the issues on appeal.  If 
additional evidence is received from the 
veteran or otherwise obtained following 
the RO's action, the RO should, as 
required by regulation, readjudicate the 
claim and issue a supplemental statement 
of the case if the disposition remains 
unfavorable to the appellant.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


